DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1-15 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1-15 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) a processor to detect an occurrence of jam based on a size of current sensed by the sensor in a first time interval, among first time intervals, while the motor is driven to perform the operation, and a size of current sensed by the sensor in a second time interval, among second time intervals, after a determined time from the first time interval. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Identification of Closest Prior Art
The closest prior art is US Publication No. 2019/0033771 to Sakai et al. which teaches an image forming apparatus that conveys a sheet and forms an image on the sheet, the image forming apparatus includes: a plurality of rollers that are arranged at different positions from one another in a conveyance 
 

The other art is US Patent No. 6722754 to Delaney et al. which a method for monitoring paper or other jams of a carriage in a printer by monitoring the current waveshape in a first winding of a stepper motor at or near the time when a second winding of the stepper motor commutates. The current waveshape is received from a low-value sensing resistor, typically within an integrated circuit stepper motor driver device. Changes in the current waveshape during this time window may be interpreted and accurate deductions may be made concerning the loading of the stepper motor. In the case where the stepper motor is the drive motor for a printer carriage, the loading information may be used to detect a paper jam or similar problem in the printer carriage. However, Delaney et al. fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.          







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675